DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 2, 3, 6, 8, 9, 10, 13, 15, 16, 17, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by SRINIVASAN (US 20100311402 A1)

Re: Claim 1
SRINIVASAN discloses a method for dynamic subscriber identity module (SIM) provisioning (See SRINIVASAN [0045]: a virtual SIM (VSIM) card capability enabling portions of the mobile device's internal memory to store the provisioning information for a variety of service providers) comprising:
transmitting, with a transceiver (See SRINIVASAN [0049] the transceiver 195) of a user equipment (UE) (See SRINIVASAN [0013] FIG. 2 is a system block diagram of a mobile device suitable for use in an embodiment.  NOTE: Also See SRINIVASAN Fig. 7 with [0018]), a first user request to a first server associated with a virtual SIM marketplace (See SRINIVASAN Fig. 8: the VSIM selection server 110. [0085]: The single central VSIM SCP server 110 may communicate with a plurality of VSIM SCP databases 106-109 to allow the mobile device 101 to connect with a single VSIM SCP server 110, and obtain VSIM service contract accounts from a variety of service providers), 
(See SRINIVASAN Fig. 23. [0155]: the remote VSIM selection server 110 may receive a call request from a user's mobile device 101 (see steps 540, 545 of FIG. 21) which includes the desired recipient identifier (e.g., phone number, Internet address or URL), type of call request (i.e., voice, data, Internet, etc.), as well as the user's selected goal (i.e., low cost, high reliability, high bandwidth, etc.), step 625
the first user request including a first service (See SRINIVASAN [0155]: type of call request (i.e., voice, data, Internet, etc.) and at least one of UE information (See SRINIVASAN [0074]: The communication request may include VSIM service contract account information . . . and the ESN/MIN of the mobile device 101 making the communication request), customer information (See SRINIVASAN [0155] In addition, . . . the remote VSIM server 110 may also receive information regarding the mobile device 101 location (see step 545 of FIG. 21), or a first user preference (See SRINIVASAN  [0155]: the user's selected goal); 
(See SRINIVASAN Fig. 23. [0155]: the remote VSIM selection server 110 may receive a call request from a user's mobile device 101 (see steps 540, 545 of FIG. 21) which includes the desired recipient identifier (e.g., phone number, Internet address or URL), type of call request (i.e., voice, data, Internet, etc.), as well as the user's selected goal (i.e., low cost, high reliability, high bandwidth, etc.), step 625
NOTE: Also See SRINIVASAN [0152] for additional support. 
receiving, by a processor of the UE, a first SIM over-the-air (SIM-OTA) message from a second server associated with a first service provider (See SRINIVASAN Fig. 8, [0086]: Each of the plurality of VSIM databases 106-109 is operated by a separate service provider to provide users with the ability to purchase any of the variety of VSIM service contracts that the service provider offer. NOTE: Also See SRINIVASAN Fig. 1: VSIM SCP servers 102-105 with [0046]); and 
(See SRINIVASAN [0053] Based upon the received selection, the service contract provisioning data is downloaded to the mobile device VSIM memory unit 193 by the VSIM SCP server 102-105 via the established data connection, step 209)
NOTE: Also See SRINIVASAN [0046]
programming, with the processor, the UE using the first SIM-OTA message to enable the UE (See SRINIVASAN [0018] FIG. 7 is a hardware/software architecture diagram of the mobile device and VSIM illustrating the flow of data in a provisioning data request and response) to provide the first service.
 (See SRINIVASAN [0053] The selected VSIM service contract may be enabled by loading the corresponding provisioning data into a VSIM provisioning data buffer 314 (see FIG. 7)

Re: Claims 2, 9, and 16 
SRINIVASAN discloses transmitting, with the transceiver, a second user request to the first server including a second service (See SRINIVASAN [0155]: type of call request (i.e., voice, data, Internet, etc. i.e. Also See [0111] for further details on different user device services (Applications) or [0142] for plurality of service plans) and at least one of the UE information, the customer information, or a second user preference; 
receiving, by the processor, a second SIM over-the-air (SIM-OTA) message from a third server associated with a second service provider; and (See SRINIVASAN Fig. 8: the VSIM selection server 110. [0085]: obtain VSIM service contract accounts from a variety of service providers. NOTE: Also See SRINIVASAN [0051]  a number of VSIM SCP servers so as to offer different types of service contracts)
NOTE: the remote VSIM selection server 110 identifying optimal VSIM service (Fig. 23 Step 665 with [0156]) repeats in a loop.  In other words, user requests for service more than once as disclosed in Fig. 23, and different service contract provider may be identified based on the service requested.
NOTE: Also See Fig. 14, [0119] A mobile device processor 191 may execute a main loop 501 which controls and monitors the activity of several applications and activities. During the execution of the main loop 501, the processor 191 may periodically execute steps illustrated in FIG. 14 to determine whether it should switch to another VSIM service contract in accordance with a profile
programming, with the processor, the UE using the second SIM-OTA message to enable the UE to provide the second service.
See SRINIVASAN Fig. 7, [0082] the VSIM memory unit 193 may contain a plurality of VSIM service contract account provisioning data sets 315 for different VSIM service contract accounts purchased by the user.  Fig. 2, [0083] the provisioning data corresponding to each of the plurality of VSIM service contract accounts may be separately stored in locations within the VSIM memory unit 193. . . . As different VSIM service contracts are selected to complete a voice or data call, the enabled VSIM pointer stored in the pointer buffer is changed to direct the mobile device processor 191 to memory location within the VSIM memory unit 193 of the currently selected VSIM service contract provisioning data.
NOTE: Also See SRINIVASAN [0009]; [0040] re “use different service providers for different purposes. . . . store the provisioning data for the different service contracts on SIM cards” [0045]  re “the provisioning information for multiple service contracts on the VSIM enabled device” [0102] re “By maintaining multiple VSIM service contract accounts on the mobile device's 101 VSIM memory unit 193” [1004] re “Different VSIM service contract accounts may be selected to support different communication usage requests”

Re: Claims 3, 10, and 17
SRINIVASAN discloses wherein the first service comprises one of voice, data, text messaging, or internet of things (IOT) data; and 
(See SRINIVASAN Fig. 23. [0155]: the remote VSIM selection server 110 may receive a call request from a user's mobile device 101 (see steps 540, 545 of FIG. 21) which includes the desired recipient identifier (e.g., phone number, Internet address or URL), type of call request (i.e., voice, data, Internet, etc.),
NOTE: Also See SRINIVASAN [0111] re each specific application (voice, SMS, MMS, EMS, web browsing, Mobile TV, etc.) for additional support.  
wherein the second service comprises another of voice, data, text messaging, or internet of things (IOT) data.
See SRINIVASAN [0046] Additionally, varying VSIM service contracts may provide voice-only services, data-only services or a combination thereof.

Re: Claims 6, 13, and 20
SRINIVASAN discloses wherein programming the UE using the first SIM-OTA message comprises: 
determining the UE lacks the first service; 
See SRINIVASAN Fig. 3, [0051] While the general provisioning data will not allow the mobile device 101 to establish normal communications, it will allow the mobile device 101 to connect with VSIM SCP servers 102-105 in order to purchase selected service contract provisioning data. [0052] This menu may be presented upon the occurrence of a variety of events, including,. . . determination by the mobile device 101 that its current provisioning data will not operate in its current location.
generating a virtual SIM using at least a portion of data from the first SIM-OTA message; and (See SRINIVASAN [0053] Based upon the received selection, the service contract provisioning data is downloaded to the mobile device VSIM memory unit 193 by the VSIM SCP server 102-105 via the established data connection, step 209)
See SRINIVASAN [0053] The selected VSIM service contract may be enabled by loading the corresponding provisioning data into a VSIM provisioning data buffer 314 (see FIG. 7.
associating the first service with the virtual SIM based on the first SIM-OTA message.
See SRINIVASAN Figs 1 and 7. [0082] the VSIM memory unit 193 may contain a plurality of VSIM service contract account provisioning data sets 315 for different VSIM service contract accounts purchased by the user.

Re: Claim 8
	SRINIVASAN discloses a user equipment (UE) (See SRINIVASAN [0013] FIG. 2 is a system block diagram of a mobile device suitable for use in an embodiment.  NOTE: Also See SRINIVASAN Fig. 7 with [0018]) comprising: 
a transceiver (See SRINIVASAN [0049] the transceiver 195); a processor; and a memory having stored thereon computer program code (See SRINIVASAN [0048] A typical mobile device 101 includes a processor 191 coupled to internal memory 192 and a user interface display 11. The internal memory 192 includes a VSIM memory unit 193, which is used to store the provisioning information of a plurality of VSIM SC accounts) that, when executed by the processor, controls the processor to: 
(See SRINIVASAN [0050] The processor 191 may be any programmable microprocessor, microcomputer or multiple processor chip or chips that can be configured by software instructions (applications) to perform a variety of functions, including the functions of the various embodiments described below.
output for transmission, via the transceiver, a first user request to a first server associated with a virtual SIM marketplace, 
the first user request including a first service and at least one of UE information, customer information, or a first user preference; 
receive, via the transceiver, a first SIM over-the-air (SIM-OTA) message from a second server associated with a first service provider; and 
program the UE using the first SIM-OTA message to enable the UE to provide the first service.
NOTE: See Claim 1 rejection above. 

Re: Claim 15
SRINIVASAN discloses a non-transitory computer readable medium having stored thereon instructions for a method for dynamic subscriber identity module (SIM) provisioning, the method comprising: 
(See SRINIVASAN [0163] In one or more exemplary aspects, the functions described may be implemented in hardware, software, firmware, or any combination thereof. If implemented in software, the functions may be stored on or transmitted over as one or more instructions or code on a computer-readable medium. 
transmitting, with a transceiver of a user equipment (UE), a first user request to a first server associated with a virtual SIM marketplace, 
the first user request including a first service and at least one of UE information, customer information, or a first user preference; 
receiving, by a processor of the UE, a first SIM over-the-air (SIM-OTA) message from a second server associated with a first service provider; and 
programming, with the processor, the UE using the first SIM-OTA message to enable the UE to provide the first service.
NOTE: See Claim 1 rejection above. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over SRINIVASAN (US 20100311402 A1) in view of LI (US 20210127256 A1)

Re: Claims 4, 11, and 18
SRINIVASAN discloses wherein programming the UE using the first SIM-OTA message comprises: 
See SRINIVASAN [0018] FIG. 7 is a hardware/software architecture diagram of the mobile device and VSIM illustrating the flow of data in a provisioning data request and response
generating, with the processor, a first virtual SIM using at least a portion of data from the first SIM-OTA message, the first virtual SIM associated with the first service; and 
See SRINIVASAN [0053] The selected VSIM service contract may be enabled by loading the corresponding provisioning data into a VSIM provisioning data buffer 314 (see FIG. 7.  Fig. 7, [0082] the VSIM memory unit 193 may contain a plurality of VSIM service contract account provisioning data sets 315 for different VSIM service contract accounts purchased by the user.
wherein programming the UE using the second SIM-OTA message comprises:
See SRINIVASAN [0018] FIG. 7 is a hardware/software architecture diagram of the mobile device and VSIM illustrating the flow of data in a provisioning data request and response.  
generating, with the processor, a second virtual SIM using at least a portion of data from the second SIM-OTA message, the second virtual SIM associated with the second service; and 
See SRINIVASAN [0053] The selected VSIM service contract may be enabled by loading the corresponding provisioning data into a VSIM provisioning data buffer 314 (see FIG. 7.  Fig. 2, [0083] the provisioning data corresponding to each of the plurality of VSIM service contract accounts may be separately stored in locations within the VSIM memory unit 193. . . . As different VSIM service contracts are selected to complete a voice or data call, the enabled VSIM pointer stored in the pointer buffer is changed to direct the mobile device processor 191 to memory location within the VSIM memory unit 193 of the currently selected VSIM service contract provisioning data.
SRINIVASAN does not appear to explicitly disclose 
wherein the UE comprises a plurality of antennas; and 
assigning, with the processor, a first antenna of the plurality of antennas to be used in association with the first virtual SIM; and 
assigning, with the processor, a second antenna of the plurality of antennas to be used in association with the second virtual SIM.
In a similar endeavor, LI discloses wherein the UE comprises a plurality of antennas; and 
See LI Fig. 2,  [0107] If the mobile phone supports the dual receive dual SIM dual standby mode, the dual-SIM mobile phone may be provided with two or more receive antennas. 
assigning, with the processor, a first antenna of the plurality of antennas to be used in association with the first virtual SIM; and assigning, with the processor, a second antenna of the plurality of antennas to be used in association with the second virtual SIM.
See LI Fig. 2,  [0107] for a dual-SIM mobile phone provided with two receive antennas, when the two SIM cards each have a receiving task, one receive antenna may be allocated to one SIM card for use, and the other receive antenna may be allocated to the other SIM card for use. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the SRINIVASAN invention by employing the teaching as taught by LI to provide the limitation.  The motivation for the combination is given by LI which improves data traffic control. 


Claims 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over SRINIVASAN (US 20100311402 A1) in view of TAMURA (US 20210195426 A1)

Re: Claims 5, 12, and 19
SRINIVASAN discloses wherein the UE comprises a single antenna, the method further comprising:
See SRINIVASAN Fig. 2, [0049] The mobile device 101 may include an antenna 194, for sending and receiving electromagnetic radiation.
SRINIVASAN does not appear to explicitly disclose 
receiving, at the processor, a first transmission data packet from a first virtual SIM of a plurality of virtual SIMs at a first time; 
receiving, at the processor, a second transmission data packet from a second virtual SIM of the plurality of virtual SIMs at a second time; 
determining, with the processor, that the first time is before the second time; 
sending, with the processor, the first transmission data packet to the transceiver for transmission by the antenna at a third time; and 
sending, with the processor, the second transmission data packet to the transceiver for transmission by the antenna at a fourth time, the fourth time being after the third time.
In a similar endeavor, TAMURA discloses wherein the UE comprises a single antenna, the method further comprising:
See TAMURA Fig. 2, [0021] The communication terminal device 10 includes an antenna 11, a wireless baseband device 12, 
receiving, at the processor, a first transmission data packet from a first virtual SIM of a plurality of virtual SIMs at a first time; (See TAMURA Fig. 1, [0033]  the first input interface 101 (SIM1) is associated with the first authentication application or the application ID (AID XXXXX) assigned to the first authentication application;  Fig. 7, [0050]  In S311, the wireless baseband device 12 transmits the first instruction to the first input interface 101 of the SIM router device 100.  NOTE: See TAMURA Fig. 2 with [0026] re a plurality of virtual SIMs)
See TAMURA FIG. 7 [0052]  In S315, the first response to the first instruction from the SIM 150 is received by the output interface 105. 
NOTE: Also See TAMURA Fig. 1 [0025] The SIM controller 13 also converts the instruction received from the SIM 150 into a digital signal and transmits the digital signal to the SIM router device 100. 
receiving, at the processor, a second transmission data packet from a second virtual SIM of the plurality of virtual SIMs at a second time; (See TAMURA Fig. 1, [0033] the second input interface 102 (SIM2) is associated with the second authentication application or the application ID (AID YYYYY) assigned to the second authentication application.  Fig. 7, [0051] In S313, the wireless baseband device 12 transmits the second instruction to the second input interface 102 of the SIM router device 100)
See TAMURA FIG. 7 [0054] In S318, the second response to the second instruction from the SIM 150 is received by the output interface 105. 
determining, with the processor, that the first time is before the second time; 
See TAMURA [0049]  transmission and reception cannot be performed at the same time; and the next instruction cannot be transmitted until a response to one instruction is returned. Accordingly, when the half-duplex communication interface is used in the SIM 150 of the present disclosure, a process similar to FIFO is needed. 
sending, with the processor, the first transmission data packet to the transceiver for transmission by the antenna at a third time; and 
See TAMURA FIG. 7 [0052] In S316, the control unit 104 transmits the first response to the wireless baseband device 12 through the first input interface.  Fig. 1 [0023] The wireless baseband device 12 is configured to convert the instruction received from the application processor and the SIM router device 100 into the baseband signal, . . . transmit the high frequency signal to the antenna 11. 
sending, with the processor, the second transmission data packet to the transceiver for transmission by the antenna at a fourth time, the fourth time being after the third time.
See TAMURA FIG. 7 [0054] In S319, the control unit 104 transmits the second response to the wireless baseband device 12 through the second input interface. Fig. 1 [0023] The wireless baseband device 12 is configured to convert the instruction received from the application processor and the SIM router device 100 into the baseband signal, . . . transmit the high frequency signal to the antenna 11. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the SRINIVASAN invention by employing the teaching as taught by TAMURA to provide the limitation.  The motivation for the combination is given by TAMURA which improves data traffic control for transmission. 



Allowable Subject Matter
Claims  7 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Re: Claims 7 and 14
The following is an examiner’s statement of reasons for allowance: SRINIVASAN in view of SCHELL (US 20190246265 A1) is considered as the most relevant document in the prior art, which discloses 
wherein programming the UE using the first SIM-OTA message comprises: 
determining that the first service is an existing service on a first virtual SIM; (See SCHELL [0043])
generating a second virtual SIM using at least a portion of data; (See SCHELL [0052])
removing the first service from the first virtual SIM; and (See SCHELL [0050])
associating the first service with the second virtual SIM. (See SCHELL [0052])

SRINIVASAN in view of SCHELL does not discloses the technical features in Claims 7 and 14 of generating a second virtual SIM using at least a portion of data from the first SIM-OTA message; associating the first service with the second virtual SIM based on the first SIM-OTA message (Emphasis Added).
There are many references which discloses replacing SIM card is replaced to change the service from one service provider to the other (generating a second virtual SIM using at least a portion of data from the second SIM-OTA message; associating the first service with the second virtual SIM based on the second SIM-OTA message (See Fan (US 20130023235 A1) [0007][0041][0042] Claim 1; See Holmes (US 11483689 B1) Col. 1, lines 32-41.(3)).  
However, references do not disclose changing the SIM card (removing the first service from the first virtual SIM; associating the first service with the second virtual SIM) to receive the same service provided from the same service provider (generating a second virtual SIM using at least a portion of data from the first SIM-OTA message; associating the first service with the second virtual SIM based on the first SIM-OTA message)



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINJUNG KIM whose telephone number is (408) 918-7693.  The examiner can normally be reached on Monday-Friday 9am to 2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wang-Hurst, Kathy can be reached on (571) 270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MINJUNG KIM/
Examiner, Art Unit 2644